        Case 5:20-cv-00372-SLP Document 19 Filed 04/30/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

ANGELA F. MILLER, an individual, et al., )
                                         )
          Plaintiffs,                    )
                                         )
v.                                       )           Case No. CIV-20-372-SLP
                                         )
CITY OF GUTHRIE, et al.,                 )
                                         )
          Defendants.                    )

                           JUDGMENT OF DISMISSAL

      In accordance with the Order entered this 30th day of April, 2020, this matter is

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED this 30th day of April, 2020.
